 8:17-cv-00491-JMG-CRZ Doc # 154 Filed: 08/02/21 Page 1 of 2 - Page ID # 1362




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SCOTT OLSON, as the Personal
Representative of the Estate of Cathy Jo
Bettisworth;                                                   8:17CV491

                       Plaintiff,
                                                                 ORDER
       vs.

BNSF RAILWAY COMPANY,

                       Defendant.



      The parties have proposed a joint final progression schedule. After
consideration, IT IS ORDERED that the progression of this case will proceed on
the following schedule:

      1) The initial deposition designations of each party shall be served by
             August 6, 2021. Each party’s counter deposition designations shall be
             served by August 11, 2021. Any objection to an opposing party’s
             deposition designations shall be served and filed, along with a copy of
             the deposition transcripts, by August 13, 2021.


      2) Motions in limine shall be filed by August 6, 2021, with responses thereto
             due by August 13, 2021. Reply briefs, if any, in support of a party’s
             motion(s) in limine shall be filed by August 20, 2021. NOTE: It is not the
             normal practice to hold hearings on motions in limine or to rule on them
             prior to the first day of trial. Counsel should plan accordingly.
8:17-cv-00491-JMG-CRZ Doc # 154 Filed: 08/02/21 Page 2 of 2 - Page ID # 1363




    3) Proposed jury instructions shall be filed by August 20, 2021. Counsel
        shall provide both “citing support” and “clean” copies of their proposed
        instructions.


    4) Trial briefs shall be filed on or before August 20, 2021.


    5) Proposed findings of fact shall be filed by August 20, 2021.


    6) The parties pretrial conference materials, witness lists, exhibit lists, etc.
        remain due as ordered by the court at Filing No. 141.



    Dated this 2nd day of August, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
